Citation Nr: 0824882	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  05-35 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected folliculitis of the posterior neck.

2.  Entitlement to an effective date earlier than May 17, 
2004, for the assignment of a 10 percent evaluation for 
service-connected folliculitis of the posterior neck.

3.  Entitlement to service connection for a sinus disorder.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Ms. R. K., Ms. M. G.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to May 
1973 and from May 1973 to February 1977.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

Folliculitis

The veteran seeks both a higher disability evaluation for his 
service-connected folliculitis of the posterior neck and an 
effective date earlier than May 17, 2004, for the assignment 
of a 10 percent evaluation for the same disorder.

The veteran asserts that he filed a claim for service 
connection for a skin disorder in 1978, shortly after he was 
released from active military service.  At his October 2007 
hearing, he testified that he was treated for his skin 
disorder at a VA medical facility in Ann Arbor in the "late 
70s."  He has repeatedly stated that service connection was 
subsequently awarded and a compensable evaluation, often 
cited as 25 percent, was assigned for the disorder.  The 
veteran indicates that at some point after service connection 
was awarded, the evaluation was reduced to a noncompensable 
level.  The earliest evidence of record submitted by the 
veteran claiming service connection for a skin disorder was 
received by VA on May 17, 2004.  The RO initially treated 
this claim as a claim for service-connection.

A review of the claims folder reveals that the earliest 
document in the veteran's claims file is a July 23, 1980, 
note which states "Original folder not located.  Rebuilt and 
retained by RPC."  A subsequent undated note stated that 
"[i]t also appears [that the veteran] may already be 
[service-connected at] 0% for skin condition."  

In December 2004, the RO made a decision on the veteran's 
claim adjudicating the veteran's folliculitis claim as a 
claim for an increased evaluation rather than one of service 
connection.  This rating decision, combined with the undated 
RO note, and the veteran's own claims, suggests that 
service-connection may have previously been awarded for 
folliculitis of the posterior neck.  However, the December 
2004 rating decision listed the effective date of the award 
of service-connection as May 17, 2004.

Based on the foregoing, the Board is of the opinion that a 
remand is necessary to determine whether service-connection 
was previously established for folliculitis of the posterior 
neck and to associate any missing evidence with the claims 
file.

Sinus Disorder & Hearing Loss

The veteran also seeks service-connection for a sinus 
disorder and bilateral hearing loss.  In a June 2004 letter, 
he listed several state and private facilities which he 
claimed had post-service medical evidence relevant to the 
claims on appeal.  These were the Michigan Department of 
Corrections, Michigan State University, a Radisson Hotel, and 
the "Royal Scott Golf and Bowl."  There is no indication in 
the record that the RO ever contacted these facilities or 
attempted to obtain further information from the veteran 
regarding their addresses or contact information.  
Accordingly, the Board finds that there is a further duty to 
assist the veteran with respect to these claims.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his skin disorder, sinus disorder, and 
hearing loss, to specifically include the 
facilities listed in the June 2004 letter 
and the VA medical facility in Ann Arbor.  
An attempt must be made to obtain, with 
any necessary authorization from the 
veteran, copies of pertinent treatment 
records identified by him in response to 
this request which have not been 
previously secured.  All attempts to 
secure this evidence must be documented in 
the claims file.  If, after making 
reasonable efforts to obtain named 
records, such records cannot be obtained, 
the veteran must be notified and (a) the 
specific records that cannot be obtained 
must be identified; (b) the efforts that 
were made to obtain those records must be 
explained; and (c) any further action to 
be taken by VA with respect to the claims 
must be noted.  The veteran and his 
representative must then be given an 
opportunity to respond.

2.  The RO must make a specific 
determination as to whether or not 
service-connection was granted for the 
veteran's claimed skin disorder prior to 
May 17, 2004.  

If it is determined that 
service-connection was granted before this 
date, the RO must attempt to obtain any 
evidence and records which are missing 
from the veteran's claims file, to 
specifically include the original claim 
for service connection, the medical 
evidence used to grant the claim, and the 
rating decision which granted the claim.  
The RO must also determine the effective 
date of the original grant for 
service-connection.  If, after making 
reasonable efforts to obtain these records 
the RO is unable to secure them, the RO 
must notify the veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.  

If it is determined that 
service-connection was not granted before 
this date, the RO must re-adjudicate the 
veteran's skin disorder claim as an 
original claim for service-connection.

3.  After completing the above actions, 
the RO must readjudicate the veteran's 
claims, taking into consideration any and 
all evidence that has been added to the 
record since its last adjudicative action.  
Thereafter, if any claim on appeal remains 
denied, the veteran and his representative 
must be provided a supplemental statement 
of the case.  After the veteran has had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).


